UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7549


KENNETH SORENSEN,

                Plaintiff - Appellant,

          v.

JOHN   WOLFE,   is  the   Warden   of   Jessup   Correctional
Institution; S PRIGGS, is a Case Manager of the State of
Maryland Department of Corrections; LT. BARNETT, is a
Correctional Officer; CAPTAIN SHAW, Is a Correctional
Officer; DR. MOORE, is a Psychologist; CAROL JACKSON, is a
Chief Medical Supervisor Medical Records Supervisor; GEORGE
ALLEN, is a Case Manager; ROBERT JORDAN, is a Correctional
Officer of the State of Maryland Department of Corrections;
LIEUTENANT LEGRAND; KEVIN J. MCCOMANT; SERGEANT SHEKEY
SELLMAN; FRANK B. BISHOP, JR.; RICHARD J. GRAHAM, JR.;
MICHAEL P. THOMAS; W. SLATE; RONALD GORDON; ROBERT TICHNELL;
DAVID SIPES; E. CLARK; "BULTER"; "LIKIN"; J. MONROE;
"KARUNZIE"; JANE DOE #2, escorting transportation officer,

                Defendants – Appellees,

          and

JOHN DOE, is the Inspector General of the State of Maryland
Department of Corrections; JOHN DOE, is the Director of the
State of Maryland for the Division of Corrections; JOHN DOE,
is the Unit Chief of the State of Maryland Department of
Corrections; JOHN HAMMOND, is the County Executive for Anne
Arrundel County; JOHN DOE, is the Director of Statewide
Department   of  Corrections;  JOHN   DOE,  is   the   Deputy
Superintendent of Operations of the State of Maryland
Department of Corrections; JOHN DOE, is the Treatment
Supervisor   of  the   State  of   Maryland   Department   of
Corrections; AYO, is a Case Manager of the State of Maryland
Department of Corrections; J MICHAEL STOUFFER, is the
Commissioner of the State of Maryland Department of
Corrections,
                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cv-01198-PWG; 8:15-cv-03041-PWG)


Submitted:   March 14, 2017                Decided:     March 17, 2017


Before FLOYD and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Kenneth Sorensen, Appellant Pro Se. Nichole Cherie Gatewood,
Ankush Nayar, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       Kenneth Sorensen seeks to appeal the district court’s order

granting      in   part   and    denying       in    part     Defendants’        motion       for

summary judgment in Sorensen’s 42 U.S.C. § 1983 (2012) civil

rights       action,      and    denying           Sorensen’s       third        motion       for

preliminary injunctive relief.                 We dismiss in part and affirm in

part.

       This    court      may    exercise          jurisdiction        only      over     final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,     28    U.S.C.    § 1292         (2012);     Fed.      R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).         The portion of the order Sorensen seeks to appeal

that granted in part and denied in part Defendants’ motion for

summary      judgment     is    neither    a       final    order    nor    an    appealable

interlocutory or collateral order.                    Accordingly, we dismiss this

appeal in part for lack of jurisdiction.

       We have jurisdiction, though, over that aspect of the order

that denied Sorensen’s motion for preliminary injunctive relief.

See 28 U.S.C. § 1292(a)(1) (2012).                         On appeal, we confine our

review to the issues raised in the Appellant’s brief.                                  See 4th

Cir.    R.    34(b).      Because    Sorensen’s             informal    brief         does    not

challenge the basis for the district court’s disposition of this

motion, Sorensen has forfeited appellate review of that portion

of the appealed-from order.                See Williams v. Giant Food Inc.,

                                               3
370 F.3d 423, 430 n.4 (4th Cir. 2004).            Accordingly, we affirm

in part the district court’s judgment.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in    the    materials   before

this court and argument would not aid the decisional process.



                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                   4